                 Case 1:20-cv-01180-SKO Document 17 Filed 06/17/21 Page 1 of 3


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13                                                   )       1:20-cv-01180-SKO
     MARVIN LOUIS JENNINGS,                          )
14                                                   )
                     Plaintiff,                      )       POST HOC STIPULATION AND ORDER
15                                                   )       FOR AN EXTENSION OF TIME
            v.                                       )
16                                                   )       (Doc. 16)
                                                     )
17   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
18                                                   )
                     Defendant.                      )
19
20           IT IS HEREBY STIPULATED, by and between the parties, through their respective
21   counsel of record, that Defendant shall have an extension through June 15, 2021 to respond to
22   Plaintiff’s settlement letter. Defendant’s counsel miscalendared the deadline to respond to
23   Plaintiff’s letter. Counsel apologizes to Plaintiff and the Court for any inconvenience caused by
24   this delay.
25           The parties further stipulate that the Court’s Scheduling Order shall be modified
26   accordingly.
27
28


                                                         1
             Case 1:20-cv-01180-SKO Document 17 Filed 06/17/21 Page 2 of 3



 1                                      Respectfully submitted,
 2
     Dated: June 16, 2021               /s/ Melissa Newel by Chantal R. Jenkins*
 3                                      *As authorized via email on June 16, 2021
                                        Melissa Newel
 4                                      Attorney for Plaintiff
 5
 6   Dated: June 16, 2021               MCGREGOR W. SCOTT
                                        United States Attorney
 7                                      DEBORAH LEE STACHEL
 8                                      Regional Chief Counsel, Region IX
                                        Social Security Administration
 9
10                                By:   /s/ Chantal R. Jenkins
11                                      CHANTAL R. JENKINS
                                        Special Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
                Case 1:20-cv-01180-SKO Document 17 Filed 06/17/21 Page 3 of 3



 1                                                  ORDER
 2            On June 15, 2021, eight days after Defendant’s confidential letter brief was to be served,
 3   Defendant filed a proof of service of his confidential letter brief on that same date. (Doc. 15.) The
 4   following day, on June 16, 2021, the parties filed the above stipulation (Doc. 16), requesting an
 5   extension of time for Defendant to file his confidential letter brief.
 6
              The Court may extend time to act after the deadline has expired because of “excusable
 7
     neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, although the stipulation demonstrates good cause under
 8
     to support the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), no such excusable
 9
     neglect has been articulated—much less shown—to justify the untimeliness of the request.
10
     Notwithstanding this deficiency, given the absence of bad faith or prejudice to Plaintiff (as
11
     evidenced by his agreement to the extension of time after the deadline), and in view of the liberal
12
     construction of Fed. R. Civ. P. 6(b)(1) to effectuate the general purpose of seeing that cases are
13
     tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010),
14
15   the Court GRANTS the parties’ stipulated request. The parties are cautioned that future post

16   hoc requests for extensions of time will be viewed with disfavor.

17            IT IS HEREBY ORDERED that Defendant’s request for an extension of time to June 15,

18   2021, to serve his confidential letter brief is granted. All other deadlines set forth in the Scheduling

19   Order (Doc. 13) are modified accordingly.
20
     IT IS SO ORDERED.
21
22   Dated:     June 17, 2021                                       /s/   Sheila K. Oberto               .
23                                                          UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                        3
